Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a phone call and email with Luminita A. Todor (Registration No.: 57,639) on 11/10/21.
The application has been amended as follows:
IN THE CLAIMS, 

In claim 1, line 4, delete ”,PDSM”, and insert -- (PDSM) --.
In claim 1, line 6, delete “,RMO,” and insert -- (RMO) --.
In claim 1, line 8, delete “,RFWI,” and insert -- (RFWI)--.

In claim 2, line 2, delete “,CIGs,” and insert -- (CIGs)-- and insert the word –corrected-- before the word images.

In claim 8, line 6, delete ‘,PDSM,’ and insert -- (PDSM)--.
In claim 8, line 8, delete ‘,RMO,’ and insert -- (RMO)--.
In claim 8, line 10, delete ‘,RFWI,’ and insert -- (RFWI)--.
In claim 8, at the end of the claim, insert the limitation --wherein the updated velocity model is used to explore the presence of and/or assist extraction of natural resources from the subsurface formation.--
In claim 9, line 2, delete ‘,CIGs,’ and insert -- (CIGs)--  and delete the words “residual move out, RMO,” and insert –RMO--.

In claim 15, line 6, delete ‘,PDSM,’ and insert -- (PDSM)--.
In claim 15, line 8, delete ‘,RMO,’ and insert -- (RMO)--.
In claim 15, line 10, delete ‘,RFWI,’ and insert -- (RFWI)--.

In claim 16, line 2, delete ‘,CIGs,’ and insert -- (CIGs)--.


Allowable Subject Matter
This action is in reply to the communication filed on 09/16/2021.

Claims 1-3, 6-10 and 13-23 are allowed.

The following is an examiner’s statement of reasons for allowance: the specific born modeling using residual move-out (RMO) corrected images in the reflectivity model configuration described in claims 1-3, 6-10 and 13-23  is novel and non-obvious over available prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLAH ABULABAN whose telephone number is (571)272-4755. The examiner can normally be reached Monday - Friday 7:00am-3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./Examiner, Art Unit 3645                                                                                                                                                                                                        

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645